REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-6 are allowed.
	Independent claim 1 recites the following limitations: “an adjusting unit that adjusts a pixel-luminance characteristic of the imaging unit, the pixel-luminance characteristic defining a relationship between a luminance at an object to be captured by the imaging unit and a pixel value in the image, the pixel value having a range between a lower limit and an upper limit, the pixel-luminance characteristic being set in advance depending on the state of the light determined by the light determining unit” and “wherein an illuminance for a pixel value at the lower limit of a pixel-luminance characteristic for a state of the light in the low-beam state is lower than an illuminance for a pixel value at the lower limit of a pixel-luminance characteristic for a state of the light in the high-beam state”.  These limitations of independent claim 1 in combination with the other limitations recited in the claim are the reason for allowance.
Dependent claims 2-5 and independent claim 6 are allowed for the same reasons as those discussed above for independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristin Dobbs whose telephone number is (571)270-.  The examiner can normally be reached on Monday and Tuesday 8:00AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KRISTIN DOBBS
Examiner
Art Unit 2488


/Kristin Dobbs/
Patent Examiner, AU 2488

/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488